Citation Nr: 0727265	
Decision Date: 08/30/07    Archive Date: 09/11/07

DOCKET NO.  97-06 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a back disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran had a period of active duty with the U. S. Army 
from January 1991 to June 1991.  This included Southwest Asia 
service.  He also had additional periods of active duty 
training (ACDUTRA) and inactive duty training (INACDUTRA) in 
the Army National Guard from April 1977 to June 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In 
December 2003, the Board remanded the case for development 
including examination of the veteran.  In September 2006, the 
Board denied an appeal for service connection for an acquired 
psychiatric disorder and remanded the back disorder issue for 
a medical opinion on the low back disorder.  The requested 
development has been completed and the Board proceeds with 
its review of the appeal.  

The veteran has submitted statements to the effect that he 
sustained a whiplash injury to his neck when his truck hit a 
hole.  He has also asserted that he has cardiovascular 
disorders as a result of injury in service.  These claims 
have not been developed for review by the Board, so it would 
be potentially prejudicial for the Board to render a decision 
on them at this time.  They are referred to the RO for such 
action as may be appropriate.  


FINDING OF FACT

The veteran has a central herniated nucleus pulposus at 
T11-T12 and mild bulging anulus fibrosus at T4-T5 as a result 
of injury during his active wartime service.  




CONCLUSION OF LAW

A central herniated nucleus pulposus at T11-T12 and mild 
bulging anulus fibrosus at T4-T5 were incurred in active 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in November 2001 and updated in June 
2004, September 2004, February 2005, March 2006, and October 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  The 
veteran was instructed in November 2001, June 2004, September 
2004, and March 2006 to submit any evidence in his possession 
that pertained to his claims.  Although this notice was 
delivered after the initial denial of the claims, the AOJ 
subsequently readjudicated it based on all the evidence in 
March 2007, without taint from prior adjudications.  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decision. 

The notice pertaining to disability ratings or effective 
dates, as required by the United States Court of Appeals for 
Veterans Claims (Court) in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), was sent to the veteran in March 2006, 
October 2006, January 2007, and March 2007.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits.  All 
available service medical records have been associated with 
the claims file.  The identified and available post-service 
treatment records have been secured.  The veteran has been 
medically evaluated in conjunction with his claims, and all 
required medical opinions have been sought.

Service Connection

The veteran seeks service connection for a back disorder, 
which he contends resulted from an injury in service.  In 
order to establish service connection, three elements must be 
established.  There must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 C.F.R. § 3.303 (2006); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The veteran's spine was normal when he was examined for 
service in September 1986 and September 1988.  The accident 
reported by the veteran was not documented in the service 
medical records.  In April 1991, the veteran was examined for 
redeployment, or return, from his active service in the 
Persian Gulf War.  He reported that he had back pain.  The 
medical examination report noted the presence of back spasm, 
and the summary of defects was "no problems."  

The next medical documentation of back problems was 
approximately 3 years later in April 1994.  At that time, the 
veteran complained of daily back pain.  He was referred for a 
consultation in May 1994.  He reportedly suffered back pain 
since two years earlier.  Objectively, there was tenderness 
and spasm in the dorsolumbar spine.  Other findings were 
normal.  The assessment was a dorsolumbar strain.  

In a statement dated in May 1994, Dr. R. R. R. wrote that the 
veteran had been under his care from January 1992 to May 1994 
and had been unable to work since December 1992.  The 
diagnosis was panic attacks and severe low back pain.  

A VA examination of the spine was provided in July 1994.  The 
veteran gave a history of physically stressful activities 
during the Persian Gulf War and asserted that these 
activities resulted in mid-back pain.  He also reported 
associated numbness of the arms and pain in the cervical 
area.  Examination of the back showed no postural 
abnormalities or fixed deformities.  There was tenderness to 
palpation on both trapezius, cervical and dorsal 
paravertebral muscles.  Limitations of lumbosacral and 
cervical spine motion were measured.  The examiner found 
objective evidence of pain on backward extension of the 
lumbosacral spine and forward flexion of the cervical spine.  
He commented that besides pain and spasm, there was no 
evidence of neurological involvement and reported normal 
neurological findings.  Cervical and lumbosacral spine X-rays 
had normal results.  The diagnosis was bilateral trapezius 
and cervical and dorsal paravertebral myositis.  

Private and VA clinical records continued to reflect 
complaints of mid-back pain.  A note from E. R. O., M.D., 
dated in November 1996, stated that the veteran had a car 
accident while on active service and identified muscle spasm 
and tenderness in the thoracolumbar area.   

In a statement dated in February 1997, the veteran reported 
that he was driving his unit commander at night.  Their 11/4 
ton cargo truck, M1008, accidentally fell in a hole in the 
desert and he was hurt.  He hit the roof of the vehicle with 
his head.  A few days later, he began to feel headache, 
nausea, and contraction in his upper and lower back.  He 
affirmed that since that day, he still felt the same medical 
problems and conditions.  A similar statement was provided by 
the veteran's first sergeant in February 1997.  In September 
1999, the veteran's unit commander stated that the veteran 
was his driver and that their vehicle fell into a hole in the 
desert during a night supervisory mission.  A few days later, 
the veteran informed the commander that he had strong 
headaches, dizziness, neck and back pain.  

X-rays of the lumbosacral spine, in December 2002, disclosed 
paravertebral spasm and mild degenerative changes.  

Magnetic resonance imaging (MRI) in July 2003 disclosed a 
central herniated nucleus pulposus at T11-T12 and mild 
bulging anulus fibrosus at T4-T5.  

In November 2003, an X-ray study of the spine disclosed mild 
dextroscoliosis of the thoracic spine at T5 and straightening 
of the lumbosacral lordosis suggestive of muscle spasm.  A 
private chiropractor diagnosed thoracic disc disease and 
sciatic neuritis.  

On a VA neurosurgery consultation in December 2003, the 
veteran complained of mid-thoracic pain producing symptoms 
including spasms.  On examination, neurological findings were 
normal.  The MRI results were reviewed.  The impression was a 
painful syndrome, thoracic herniated nucleus pulpous, no 
myelopathy.  

On the June 2005 VA orthopedic examination, the veteran 
reported that while serving in the Persian Gulf War, the 
truck he was driving fell into a ditch or hole causing him to 
hit the steering wheel and hurt his cervical and dorsal 
spine.  He stated that he had been suffering from back pain 
ever since.  He reported treatment for chronic back pain 
since 1994.  The examiner measured thoracolumbar spine 
motion, noting pain on motion.  There was tenderness upon 
palpation of the thoracic and interscapular areas.  The 
diagnosis was dorsal myositis (thoracic area).  The examiner 
commented that the etiology and onset of the condition was 
uncertain.  He noted that the veteran referred the onset to a 
1991 truck accident, but the claims folder did not show any 
evidence of such incident.  The only evidence of such a 
condition was on the redeployment examination in April 1991, 
which noted the veteran's complaints of back pain.  It was 
noted that the rest of the records did not show any evidence 
of treatment for back conditions immediately after service.  

In an addendum dated in October 2006, the physician who did 
the June 2005 VA spine examination reported that the 
veteran's computer file and claims folder was reviewed.  The 
doctor expressed the opinion that it was less likely than not 
that the veteran low back disorder was related to any events 
in service.  It was pointed out that the claims folder did 
not show evidence of any injuries, diagnosis, or treatment 
for low back pain during service.  The veteran was seen for 
redeployment in 1991 and found able for military service due 
to lack of any abnormal findings.  

The Board does not find this opinion to be persuasive because 
it appears to use an incorrect standard of proof.  It 
emphasizes that there is no documentation of the injury in 
the service medical records.  Medical documentation of the 
injury is not required.  A lay witness is competent to 
provide evidence of an injury.  38 C.F.R. § 3.159(a).  Here, 
there are 3 lay statements attesting to the injury.  Further, 
the assertion that there were no abnormal findings was also 
incorrect.  On the redeployment examination, in April 1991, 
the veteran complained of back pain and the examiner found 
back spasm.  That is an abnormal finding.  38 C.F.R. § 4.59 
(2006).  The opinion failed to address this significant 
finding.  Moreover, it is a finding which frequently 
reappears in the medical records.  The Board notes that the 
veteran's complaints have occasionally been ascribed to the 
low back but have actually been very consistently attributed 
to the mid-back, also known as the thoracic or dorsal spine.  
The problems in that area were not revealed by the cervical 
spine (neck) or lumbosacral spine (low back) X-rays of 1997.  
However, the MRI findings involving the thoracic spine, in 
2003 finally explained the consistent complaints of mid back 
pain.  

While there is a 3 year hiatus between the back spasms noted 
in April 1991 and those found in April 1994, that blank is 
filled in by the veteran's testimony.  The veteran is 
competent to testify as to what he experienced.  38 C.F.R. 
§ 3.159(a).  He is competent to report that the pain and 
spasm of 1991 continued until it was again medically 
documented in 1994.  The Board finds that the veteran's 
statements are credible and that they establish a continuity 
of symptomatology which links the symptoms documented after 
service with those documented on the April 1991 redeployment 
examination during active service.  38 C.F.R. § 3.303.  Thus, 
the conclusion is that the thoracic spine disorder, finally 
identified on MRI in 2003, had its onset during the veteran's 
active service.  




ORDER

Service connection for a central herniated nucleus pulposus 
at T11-T12 and mild bulging anulus fibrosus at T4-T5 is 
granted.  



____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


